      Case 2:19-cv-05358-ESW Document 22 Filed 05/05/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lori Murphy,                                        No. CV-19-05358-PHX-ESW
10                  Plaintiff,                           ORDER
11   v.
12   Hammerman & Hultgren PC,
13                  Defendant.
14
15
16          The Court has considered the parties’ Joint Motion for Referral to Magistrate Judge
17   for Settlement Conference (Doc. 21). General Order 20-20 has suspended all civil jury
18   trials set to begin before June 1, 2020 and all trial specific deadlines until further order of
19   the Court.     General Order 20-15 recognizes specifically the national emergency
20   precipitated by the COVID-19 virus which continues to exist in Arizona. Guidelines direct
21   individuals at risk, including individuals age 60 and older, to distance themselves from
22   people a minimum of six feet, work from home wherever possible, and avoid gatherings
23   of ten or more people. The Center for Disease Control and Prevention (“CDC”) and local
24   health authorities have advised individuals to take precautions to reduce exposure to the
25   COVID-19 virus and slow its spread for the public’s health.
26          The Court finds that a settlement conference before a Magistrate Judge is not
27   practicable at this time.
28          IT IS ORDERED denying without prejudice the parties’ Joint Motion for Referral
      Case 2:19-cv-05358-ESW Document 22 Filed 05/05/20 Page 2 of 2



 1   to Magistrate Judge for Settlement Conference (Doc. 21). The parties may re-urge their
 2   request upon the re-opening of civil trials. The parties also may choose to engage the
 3   assistance of a private mediator should they so desire.
 4          Dated this 5th day of May, 2020.
 5
 6
 7                                                     Honorable Eileen S. Willett
 8                                                     United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
